MEMORANDUM **
We reject the government’s contention that the district court, in adopting the recommendation and report of the Magistrate Judge, clearly erred in its interpretation and construction of Soubry’s prior plea agreement. The disputed provision, an agreement “not to file any other criminal charges arising out of the incidents that led to the Indictment filed January 26, 1994,” is reasonably susceptible to both parties’ proffered interpretations. See United States v. De la Fuente, 8 F.3d 1333, 1338 (9th Cir.1993). There were actually two indictments filed on January 26, one to which Soubry pled guilty (mail fraud) and one that was dismissed as part of the plea bargain (false statement). As Soubry was only pleading guilty to one charge, it is not surprising that the plea agreement recites only the facts supporting the mail fraud indictment. This does not mean, however, that the provision in question only precluded the government from bringing other mail fraud related charges against Soubry. Under the nar*867row reading urged by the government and the dissent, the government could have brought other charges relating to the false statement indictment, even though it was dismissed as part of the plea bargain. The provision in the agreement is not a picture of clarity, and it is not unreasonable to read it as precluding something broader, such as any further prosecutions arising out of the general fraud investigation.
The extrinsic evidence presented below did not resolve the ambiguity, and, absent exceptional circumstances not present here, the government must bear responsibility for impreeisions and ambiguities in plea agreements. United States v. Clark, 218 F.3d 1092, 1095 (9th Cir.), cert. denied, 531 U.S. 1057, 121 S.Ct. 668, 148 L.Ed.2d 569 (2000); De la Fuente, 8 F.3d at 1337. Although we might reach a different conclusion if we were interpreting the agreement ourselves de novo, we cannot say that the district court, which had the benefit of hearing extensive testimony concerning the meaning of the plea agreement, committed clear error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.